896 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Henry MILLER, Defendant-Appellant.
No. 89-7142.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1989.Decided:  Jan. 29, 1990.

James Henry Miller, appellant pro se.
Douglas Cannon, Assistant United States Attorney, for appellee.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Henry Miller appeals from the district court's order denying his Fed.R.Civ.P. 60(b) motion.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Miller, CR No. 84-87-D;  C/A No. 88-334-D (M.D.N.C. Apr. 10, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We note that the propriety of the district court's denial of Miller's third 28 U.S.C. Sec. 2255 petition is not before us because the only notice of appeal in this record relates specifically to the order denying Miller's 60(b) motion